PD-0468-15
                               PD-0468-15                             COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 4/27/2015 10:13:29 AM
                                                                       Accepted 4/27/2015 2:58:07 PM
                                                                                       ABEL ACOSTA
                                                                                               CLERK
                         TO THE COURT OF CRIMINAL APPEALS

                                  No. 01-14-00296-CR

BOBBY EASLEY
                                          Appeal from Cause Number 1376456
                                          From the 184th District Court
                                          Harris County
vs.

THE STATE OF TEXAS


                  APPELLANT’S MOTION FOR EXTENSION TO FILE PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, BOBBY EASLEY, and files this Motion to Extend Time to File PDR, and
in support thereof, would respectfully show the Court the following:

                                          I.
The First Court of Appeals affirmed the trial court’s judgment in an opinion styled
Easley v. State, 01-14-00296-CR, 2015 WL 1263140 (Tex. App.—Houston [1st Dist.]
Mar. 19, 2015, no. pet. h.) No previous motions for extension have been filed.

                                          II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
extension is timely filed within 15 days of the original deadline for the PDR, which
was April 20, 2015. Appellant requests this extension due to the fact that counsel for
Appellant has been engaged in work in the Harris County Public Defender’s Office
on many cases, including the following:

       Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
       Frelin Orellana, 14-14-00701-CR
       Vincent Williams, 14-15-00220-CR
       Darryle Robertson, 14-15-00132-CR
                                                                 April 27, 2015
       Pete Rodriguez, 14-15-00339-CR
    Craig Beal, 01-12-00896-CR
    Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Leonard Storemski, 14-14-00920-CR
    Felix Irizarry, 14-14-00827-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.

                                          III.
Appellee’s attorney requests this extension of 30 days, which is necessary so that the
PDR can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Honorable Court
grants this requested extension of time to file the PDR in the above cause and extend
the time for filing to May 27, 2015.

                                                     Respectfully submitted,

                                                     ALEXANDER BUNIN
                                                     Chief Public Defender
                                                     Harris County, Texas

                                                     /s/ Sarah V. Wood
                                                     SARAH V. WOOD
                                                     Assistant Public Defender
                                                     Harris County, Texas
                                                     Texas Bar Number 24048898
                                                     1201 Franklin, 13th Floor
                                                     Houston Texas 77002
                                                     713.368.0016 (phone)
                                                     713.368.9278 (fax)
                                                     Sarah.Wood@pdo.hctx.net
                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Final Motion to Extend Time to File PDR has been served via
the efile service on the Harris County District Attorney’s Office.


                                       /s/ Sarah V. Wood

                                       Sarah V. Wood